Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 11 May 2022, amendments and/or remarks have been submitted and placed in the application file.  Claims 1-21 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments, see Objections to the Drawings page 9, filed 11 May 2022, with respect to the objections of figures previously containing reference characters 313 have been fully considered and are persuasive in light of the Applicant’s amendments to the drawings.  The previous objections to the figures are withdrawn.
Applicant’s arguments, see Rejections under 35 U.S.C.§ 112(a) page 9, filed 11 May 2022, with respect to the rejection of claims 3, 10, and 17 have been fully considered and are persuasive in light of the Applicant’s amendments to the claims.
Applicant’s arguments, see Rejections under 35 U.S.C.§ 112(b) page 10, filed 11 May 2022, with respect to the rejection of claims 3-5, 7, 10-12, 14, 17-19 and 21 have been fully considered and are persuasive in light of the Applicant’s amendments to the claims.  The previous rejections of claims 3-5, 7, 10-12, 14, 17-19 and 21 under 35 U.S.C.§ 112(b) are withdrawn.
Applicant’s arguments, see Rejections Under 35 U.S.C. § 103 pages 10-14, with respect to the rejections of claims 1-21 under 35 USC 103 have been fully considered and are not persuasive in light of the Applicant’s amendments to the claims.  Applicant argues that Ruybal is not understood to disclose generating a speed guideline based off of an idle speed that is a speed the ADV moves without pressing a gas or brake pedal.  However, Ruybal further teaches a simulation that uses the default creep torque profile for an electric or engine propelled vehicle, where the profiles are generated from sweeping speed from zero to a speed just above the idle engine speed and the wheel torque to go from zero to a constant vehicle idle speed ([0058], [0059], and [0065]).  Therefore, because Ruybal discloses that the idle speed or idle creep torque is based on a speed where the accelerator is not pressed the previous 35 USC 103 rejections of claims 1-21 are respectfully upheld.

Claim Objections
Claims 1, 7-8, 14-15, and 21 are objected to because of the following informalities:
Claim 1 recites: “… the idle speed refers to a relatively speed…” in the 7th line of the claim.
Claims 7, 14 and 21 recites: “… the idle speed curve is one of a plurality idle speed curves…” in the 1st-2nd lines of the claims.
Claim 8 recites: “… the idle speed refers to a relatively speed…” in the 8th line of the claim.
Claim 15 recites: “… the idle speed refers to a relatively speed…” in the 11th line of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6, 8, 10, 13, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ruybal (U.S. Pub. No. 20200398844) in view of Zhao (U.S. Pub. No. 20210061278).
Regarding Claim 1 
Ruybal teaches:
A computer-implemented method for operating an autonomous driving vehicle (ADV), the method comprising: ([0102], discloses a method stored as executable instructions on a non-transitory memory; [0108], discloses a computer for executing the instructions stored on the memory)
perceiving a driving environment surrounding the ADV based on sensor data obtained from a plurality of sensors, including determining a current speed of the ADV; ([0073], discloses that terrain data may be obtained sensors, cameras, and radar; [0068], discloses measuring vehicle speed when executing the method)
in response to a request for driving with an idle speed, generating a speed guideline based on an idle speed curve in view of the current speed of the ADV, ([0053], discloses a 4x4 Low mode that can be engaged to navigate terrain at idle speeds by controlling a creep wheel torque; [0066], discloses using different creep wheel torque profiles based on the terrain; [0010], discloses controlling wheel torque based on the vehicle environment and vehicle speed; [0085] discussing automatic adjustments to creep torque) wherein the idle speed refers to a relatively speed that the ADV moves without pressing a gas pedal and without pressing a brake pedal; ([0058], discloses a simulation that uses the default creep torque profile for an electric or engine propelled vehicle; [0059], discloses the profiles are generated from sweeping speed from zero to a speed just above the idle engine speed; [0065], discloses causing the wheel torque to go from zero to a point where vehicle idle speed is constant)
Ruybal teaches controlling speed according to the sensed environment and vehicle idle conditions.  Ruybal does not teach a speed planning operation by optimizing a cost function, however, Zhao does teach:
performing a speed planning operation by optimizing a cost function based on the speed guideline to determine speeds of a plurality of trajectory points along a trajectory planned to drive the ADV; and ([0009], discloses using an Info-Rich Eco-Autonomous Driving system to generate a route based on the most energy efficient speed and acceleration profiles and simulation of vehicle movement over a horizon)
generating a plurality of control commands to control the ADV with the planned speeds along the trajectory, ([0009], discloses the controller sending a command to the vehicles steering and drivetrain systems to execute the energy optimized path) such that the ADV moves according to an intended idle speed. ([0053], discloses an energy consumption model that is used to determine the most energy efficient route, considering idle speeds among others, then the actuator control module issues commands to the powertrain to operate the vehicle at the specified speed) 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the speed control as taught by Ruybal to incorporate the speed planning system and cost optimization in Zhao so as to optimize energy efficiency, reduce driving time, and improving occupant comfort and security ([0007]).

Regarding claim 3: 
Ruybal and Zhao teach the limitations of claim 1.  Ruybal also teaches:
wherein the idle speed curve represents speed changes of the ADV from zero to a relatively constant speed without applying a throttle command or a brake command. ([0059], discloses an idle speed plot that goes from zero to the highest engine idle speed; [0060], discloses a control of the creep speed by torque output from the relationship between impeller and turbine speed to accelerate to a maximum creep speed and maintain it)

Regarding Claim 4:
Ruybal and Zhao teach the limitations of claim 1.  Ruybal teaches reaching a target idles speed based on a creep torque profile.  Ruybal does not teach a speed planning operation based on an extracted section of a curve or speed profile, however, Zhao does teach: 
wherein generating the speed guideline comprises extracting a section of the idle speed curve from the current speed of the ADV to a target idle speed represented by the idle speed curve, wherein the extracted section is utilized for the speed planning operation. ([0052], discloses extracting a portion of the trajectory to generate speed reference, the reference defining speeds throughout the path controlling the vehicle to reach a desired speed)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the idle speed control through creep torque profiles as taught by Ruybal to incorporate the speed profile in Zhao because then multi-objective cost evaluation of the speed profile can yield an optimal driving strategy ([0009]).

Regarding Claim 5:
Ruybal and Zhao teach the limitations of Claim 4.  Ruybal does teach a torque profile. Ruybal does not teach using a speed reference line to determine a speed cost using a speed cost function, however, Zhao teaches:
wherein the extracted section of the idle speed curve is utilized as a speed reference line to generate a speed cost using a speed cost function during the speed planning operation. ([0052], discloses speed reference data and path reference data that are both used in generating an energy optimal driving strategy; [0033] discloses a multi-objective cost function that is used to derive an optimal driving strategy)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the torque profile in Ruybal to incorporate the speed reference data and multi-objective cost function in Zhao because doing so would allow for the selection of an energy optimized driving strategy based on the speed profile ([0007]).

Regarding Claim 6:
Ruybal and Zhao teach the limitations of claim 1.  Ruybal also teaches:
further comprising determining whether the current speed of the ADV is below a predetermined speed threshold, ([0108], discloses determining if the current speed of the vehicle is above or below a threshold) wherein the speed guideline is generated if the current speed of the ADV is below the predetermined speed threshold. ([0108], discloses that when the vehicle speed is below a threshold that the creep wheel torque is applied and controlled based on the sensed terrain)

Regarding Claim 8:
Ruybal teaches:
A non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations of operating an autonomous driving vehicle (ADV), the operations comprising: ([0102], discloses a non-transitory memory with executable instructions stored on it and a control system to execute the instructions)
perceiving a driving environment surrounding the ADV based on sensor data obtained from a plurality of sensors, including determining a current speed of the ADV; ([0073], discloses that terrain data may be obtained sensors, cameras, and radar; [0068], discloses measuring vehicle speed when executing the method)
in response to a request for driving with an idle speed, generating a speed guideline based on an idle speed curve in view of the current speed of the ADV, ([0053], discloses a 4x4 Low mode that can be engaged to navigate terrain at idle speeds by controlling a creep wheel torque; [0066], discloses using different creep wheel torque profiles based on the terrain; [0010], discloses controlling wheel torque based on the vehicle environment and vehicle speed; [0085] discussing automatic adjustments to creep torque) wherein the idle speed refers to a relatively speed that the ADV moves without pressing a gas pedal and without pressing a brake pedal; ([0058], discloses a simulation that uses the default creep torque profile for an electric or engine propelled vehicle; [0059], discloses the profiles are generated from sweeping speed from zero to a speed just above the idle engine speed; [0065], discloses causing the wheel torque to go from zero to a point where vehicle idle speed is constant)
Ruybal teaches controlling speed according to the sensed environment and vehicle idle conditions.  Ruybal does not teach a speed planning operation by optimizing a cost function, however, Zhao does teach:
performing a speed planning operation by optimizing a cost function based on the speed guideline to determine speeds of a plurality of trajectory points along a trajectory planned to drive the ADV; and  Atty. Docket No.: 209922.0493.4 (P459) 26([0009], discloses that a route is selected based on the most energy efficient speed and acceleration profiles and simulation of vehicle movement over a horizon)
generating a plurality of control commands to control the ADV with the planned speeds along the trajectory, ([0009], discloses the controller sending a command to the vehicles steering and drivetrain systems to execute the energy optimized path) such that the ADV moves according to an intended idle speed. ([0053], discloses an energy consumption model that is used to determine the most energy efficient route, considering idle speeds among others, then the actuator control module issues commands to the powertrain to operate the vehicle at the specified speed) 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the speed control as taught by Ruybal to incorporate the speed planning system and cost optimization in Zhao so as to optimize energy efficiency, reduce driving time, and improving occupant comfort and security ([0007]).

Regarding Claim 10:
Ruybal and Zhao teach the limitations of claim 8.  Ruybal also teaches:
wherein the idle speed curve represents speed changes of the ADV from zero to a relatively constant speed without applying a throttle command or a brake command. ([0059], discloses an idle speed plot that goes from zero to the highest engine idle speed; [0060], discloses a control of the creep speed by torque output from the relationship between impeller and turbine speed to accelerate to a maximum creep speed and maintain it)

Regarding Claim 11:
Ruybal and Zhao teach the limitations of claim 8.  Ruybal teaches reaching a target idles speed based on a creep torque profile.  Ruybal does not teach a speed planning operation based on an extracted section of a curve or speed profile, however, Zhao does teach:
wherein generating the speed guideline comprises extracting a section of the idle speed curve from the current speed of the ADV to a target idle speed represented by the idle speed curve, wherein the extracted section is utilized for the speed planning operation. ([0052], discloses extracting a portion of the trajectory to generate speed reference, the reference defining speeds throughout the path controlling the vehicle to reach a desired speed)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the idle speed control through creep torque profiles as taught by Ruybal to incorporate the speed profile in Zhao because then multi-objective cost evaluation of the speed profile can yield an optimal driving strategy ([0009]).

Regarding Claim 12:
Ruybal and Zhao teach the limitations of Claim 11.  Ruybal does teach a torque profile. Ruybal does not teach using a speed reference line to determine a speed cost using a speed cost function, however, Zhao teaches:
wherein the extracted section of the idle speed curve is utilized as a speed reference line to generate a speed cost using a speed cost function during the speed planning operation. ([0052], discloses speed reference data and path reference data that are both used in generating an energy optimal driving strategy; [0033] discloses a multi-objective cost function that is used to derive an optimal driving strategy)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the torque profile in Ruybal to incorporate the speed reference data and multi-objective cost function in Zhao because doing so would allow for the selection of an energy optimized driving strategy based on the speed profile ([0007]).

Regarding Claim 13:
Ruybal and Zhao teach the limitations of claim 8.  Ruybal also teaches:
wherein the operations further comprise determining whether the current speed of the ADV is below a predetermined speed threshold, ([0108], discloses determining if the current speed of the vehicle is above or below a threshold) wherein the speed guideline is generated if the current speed of the ADV is below the predetermined speed threshold. ([0108], discloses that when the vehicle speed is below a threshold that the creep wheel torque is applied and controlled based on the sensed terrain)

Regarding Claim 15:
Ruybal teaches:
A data processing system, comprising: ([0099], discloses processing of sensor data) 
a processor; and ([0102], discloses a controller capable of processing sensor data)
a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations of operating an autonomous driving vehicle (ADV), the operations including ([0102], discloses a memory with stored instructions executable by the controller and operates the vehicle)
perceiving a driving environment surrounding the ADV based on sensor data obtained from a plurality of sensors, including determining a current speed of the ADV; ([0073], discloses that terrain data may be obtained sensors, cameras, and radar; [0068], discloses measuring vehicle speed when executing the method)
in response to a request for driving with an idle speed, generating a speed guideline based on an idle speed curve in view of the current speed of the ADV, ([0053], discloses a 4x4 Low mode that can be engaged to navigate terrain at idle speeds by controlling a creep wheel torque; [0066], discloses using different creep wheel torque profiles based on the terrain; [0010], discloses controlling wheel torque based on the vehicle environment and vehicle speed; [0085] discussing automatic adjustments to creep torque) wherein the idle speed refers to a relatively speed that the ADV moves without pressing a gas pedal and without pressing a brake pedal; ([0058], discloses a simulation that uses the default creep torque profile for an electric or engine propelled vehicle; [0059], discloses the profiles are generated from sweeping speed from zero to a speed just above the idle engine speed; [0065], discloses causing the wheel torque to go from zero to a point where vehicle idle speed is constant)
Ruybal teaches controlling speed according to the sensed environment and vehicle idle conditions.  Ruybal does not teach a speed planning operation by optimizing a cost function, however, Zhao does teach:
performing a speed planning operation by optimizing a cost function based on the speed guideline to determine speeds of a plurality of trajectory points along a trajectory planned to drive the ADV; and  Atty. Docket No.: 209922.0493.4 (P459) 26([0009], discloses that a route is selected based on the most energy efficient speed and acceleration profiles and simulation of vehicle movement over a horizon)
generating a plurality of control commands to control the ADV with the planned speeds along the trajectory, ([0009], discloses the controller sending a command to the vehicles steering and drivetrain systems to execute the energy optimized path) such that the ADV moves according to an intended idle speed. ([0053], discloses an energy consumption model that is used to determine the most energy efficient route, considering idle speeds among others, then the actuator control module issues commands to the powertrain to operate the vehicle at the specified speed) 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the speed control as taught by Ruybal to incorporate the speed planning system and cost optimization in Zhao so as to optimize energy efficiency, reduce driving time, and improving occupant comfort and security ([0007]).

Regarding Claim 17:
Ruybal and Zhao teach the limitations of claim 15.  Ruybal also teaches:
wherein the idle speed curve represents speed changes of the ADV from zero to a relatively constant speed without applying a throttle command or a brake command. ([0059], discloses an idle speed plot that goes from zero to the highest engine idle speed; [0060], discloses a control of the creep speed by torque output from the relationship between impeller and turbine speed to accelerate to a maximum creep speed and maintain it)

Regarding Claim 18:
Ruybal and Zhao teach the limitations of claim 15.  Ruybal teaches reaching a target idles speed based on a creep torque profile.  Ruybal does not teach a speed planning operation based on an extracted section of a curve or speed profile, however, Zhao does teach:
wherein generating the speed guideline comprises extracting a section of the idle speed curve from the current speed of the ADV to a target idle speed represented by the idle speed curve, wherein the extracted section is utilized for the speed planning operation. ([0052], discloses extracting a portion of the trajectory to generate speed reference, the reference defining speeds throughout the path controlling the vehicle to reach a desired speed)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the idle speed control through creep torque profiles as taught by Ruybal to incorporate the speed profile in Zhao because then multi-objective cost evaluation of the speed profile can yield an optimal driving strategy ([0009]).

Regarding Claim 19:
Ruybal and Zhao teach the limitations of Claim 18.  Ruybal does teach a torque profile. Ruybal does not teach using a speed reference line to determine a speed cost using a speed cost function, however, Zhao teaches:
wherein the extracted section of the idle speed curve is utilized as a speed reference line to generate a speed cost using a speed cost function during the speed planning operation. ([0052], discloses speed reference data and path reference data that are both used in generating an energy optimal driving strategy; [0033] discloses a multi-objective cost function that is used to derive an optimal driving strategy)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the torque profile in Ruybal to incorporate the speed reference data and multi-objective cost function in Zhao because doing so would allow for the selection of an energy optimized driving strategy based on the speed profile ([0007]).

Regarding Claim 20:
Ruybal and Zhao teach the limitations of claim 15.  Ruybal also teaches:
wherein the operations further comprise determining whether the current speed of the ADV is below a predetermined speed threshold, ([0108], discloses determining if the current speed of the vehicle is above or below a threshold) wherein the speed guideline is generated if the current speed of the ADV is below the predetermined speed threshold. ([0108], discloses that when the vehicle speed is below a threshold that the creep wheel torque is applied and controlled based on the sensed terrain)

Claims 2, 7, 9, 14, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ruybal (U.S. Pub. No. 20200398844) in view of Zhao (U.S. Pub. No. 20210061278) as applied to claims 1, 8, and  15 above, and further in view of Bauer (U.S. Pub. No. 20200108829).
Regarding Claim 2:
Ruybal and Zhao teach the limitations of Claim 1.  Ruybal also teaches a creep torque profile for moving the vehicle at idle speeds.  Ruybal does not teach generating the creep torque profile based on driving statistics from similar vehicles, however, Bauer does teach:
wherein the idle speed curve was generated based on driving statistics data collected from a plurality of vehicles similar to the ADV while the vehicles were driving with an idle speed.  ([0046], discloses generating an energy optimal speed profile by using the average of other vehicles that are similar or the same)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the generation of the creep torque profile in Ruybal to incorporate the driving statistic data from similar vehicles as taught by Bauer because this would save transportation energy and help reduce traffic queues at red lights ([0047]).

Regarding Claim 7:
Ruybal and Zhao teach the limitations of Claim 15.  Ruybal also teaches a creep torque profile for moving the vehicle at idle speeds.  Ruybal does not teach generating the creep torque profile based on the vehicle type from statistics collected from various vehicles, however, Bauer does teach:
wherein the idle speed curve is one of a plurality idle speed curves corresponding to a plurality of different types of vehicles, which were generated based on driving statistics of a large amount of vehicles of the different types. ([0046], discloses generating optimized speed profiles for an individual vehicle based on information related to various types of vehicles)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the creep torque profile generation in Ruybal to incorporate the driving statistics of various types of vehicles as taught by Bauer because this would save transportation energy and help reduce traffic queues at red lights ([0047]).

Regarding Claim 9:
Ruybal and Zhao teach the limitations of Claim 8.  Ruybal also teaches a creep torque profile for moving the vehicle at idle speeds.  Ruybal does not teach generating the creep torque profile based on driving statistics from similar vehicles, however, Bauer does teach:
wherein the idle speed curve was generated based on driving statistics data collected from a plurality of vehicles similar to the ADV while the vehicles were driving with an idle speed. ([0046], discloses generating an energy optimal speed profile by using the average of other vehicles that are similar or the same)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the generation of the creep torque profile in Ruybal to incorporate the driving statistic data from similar vehicles as taught by Bauer because this would save transportation energy and help reduce traffic queues at red lights ([0047]).

Regarding Claim 14:
Ruybal and Zhao teach the limitations of Claim 8.  Ruybal also teaches a creep torque profile for moving the vehicle at idle speeds.  Ruybal does not teach generating the creep torque profile based on the vehicle type from statistics collected from various vehicles, however, Bauer does teach:
wherein the idle speed curve is one of a plurality idle speed curves corresponding to a plurality of different types of vehicles, which were generated based on driving statistics of a large amount of vehicles of the different types. ([0046], discloses generating optimized speed profiles for an individual vehicle based on information related to various types of vehicles)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the creep torque profile generation in Ruybal to incorporate the driving statistics of various types of vehicles as taught by Bauer because this would save transportation energy and help reduce traffic queues at red lights ([0047]).

Regarding Claim 16:
Ruybal and Zhao teach the limitations of Claim 15.  Ruybal also teaches a creep torque profile for moving the vehicle at idle speeds.  Ruybal does not teach generating the creep torque profile based on driving statistics from similar vehicles, however, Bauer does teach:
wherein the idle speed curve was generated based on driving statistics data collected from a plurality of vehicles similar to the ADV while the vehicles were driving with an idle speed. ([0046], discloses generating an energy optimal speed profile by using the average of other vehicles that are similar or the same)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the generation of the creep torque profile in Ruybal to incorporate the driving statistic data from similar vehicles as taught by Bauer because this would save transportation energy and help reduce traffic queues at red lights ([0047]).

Regarding Claim 21:
Ruybal and Zhao teach the limitations of Claim 15.  Ruybal also teaches a creep torque profile for moving the vehicle at idle speeds.  Ruybal does not teach generating the creep torque profile based on the vehicle type from statistics collected from various vehicles, however, Bauer does teach:
wherein the idle speed curve is one of a plurality idle speed curves corresponding to a plurality of different types of vehicles, which were generated based on driving statistics of a large amount of vehicles of the different types. ([0046], discloses generating optimized speed profiles for an individual vehicle based on information related to various types of vehicles)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the creep torque profile generation in Ruybal to incorporate the driving statistics of various types of vehicles as taught by Bauer because this would save transportation energy and help reduce traffic queues at red lights ([0047]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John F Hobbs III whose telephone number is (571)272-5763.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F HOBBS III/Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664